Title: From Thomas Jefferson to Henry Dearborn, 12 August 1808
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Dear Sir 
                     
                     Monticello Aug. 12. 08.
                  
                  Yours of July 27. has been recieved. I now inclose you the letters of Hawkins, Harrison, Wells, Hull & Claiborne recieved from the war office, and, as I conjecture, not yet seen by you. Indian appearances, both in the North West & South are well. beyond the Missisipi they are not so favorable. I fear Governor Lewis has been too prompt in committing us with the Osages so far as to oblige us to go on. but it is astonishing we get not one word from him. I inclose you letters of Mc.Griff & Maclure which will explain themselves.   a letter of June 5. from mr Pinckney informs us he was to have a free conference with Canning in a few days. should England make up with us, while Bonaparte continues at war with Spain, a moment may occur when we may without danger of commitment with either France or England seize to our own limits of Louisiana as of right, & the residue of the Floridas as reprisal for spoliations. it is our duty to have an eye to this in rendezvousing & stationing our new recruits & our armed vessels, so as to be ready, if Congress authorises it, to strike in a moment. I wish you to consider this matter in the orders to the Southern recruits, as I have also recommended to the Secretary of the Navy as to the armed vessels in the South. indeed I would ask your opinion as to the positions we had better take with a view to this with our armed vessels as well as troops. the force in the neighborhood of Baton rouge is enough for that. Mobile, Pensacola & St. Augustine are those we should be preparing for. The enforcing the embargo would furnish a pretext for taking the nearest healthy positions to St. Mary’s, and on the waters of Tombigbee. I salute you with affection & respect.
                  
                     Th: Jefferson 
                     
                  
               